

	

		II

		109th CONGRESS

		2d Session

		S. 2460

		IN THE SENATE OF THE UNITED STATES

		

			March 27, 2006

			Mr. Menendez introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To permit access to certain information in the Firearms

		  Trace System database.

	

	

		1.Firearms trace

			 system

			(a)In

			 generalThe Science, State,

			 Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law

			 109–108; 119 Stat. 2295) is amended in title I, under the heading

			 Bureau of Alcohol,

			 Tobacco, Firearms and Explosives, by striking

			 Provided further, That no funds appropriated under this

			 or any other Act with respect to any fiscal year may be used to disclose part

			 or all of the contents of the Firearms Trace System database and all

			 that follows through section 921(a)(10) of such title):.

			(b)Access to

			 informationThe Attorney General shall provide public access to

			 the Crime Gun Trace Report (both nationally and for individual cities) from the

			 Youth Crime Gun Interdiction Initiative, which is generated using information

			 in the Firearms Trace System database maintained by the Bureau of Alcohol,

			 Tobacco, Firearms and Explosives.

			

